NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 25, 2010*
                                    Decided May 26, 2010

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

No. 09‐3421

AMIEL CUETO,                                      Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Southern District of Illinois.

       v.                                         No. 08‐0868‐DRH

ROBERT THOMAS, et al.,                            David R. Herndon,
     Defendants‐Appellees.                        Chief Judge.



                                          O R D E R

       Amiel Cueto, a lawyer who was disbarred in 2004, sued the justices of the Supreme
Court of Illinois and an officer of the Illinois Attorney Registration and Disciplinary
Commission under 42 U.S.C. § 1983 for violations of his due‐process right to fair and


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐3421                                                                                 Page 2

impartial proceedings.  The district court dismissed his complaint, finding his claims
against the justices barred by the Rooker‐Feldman doctrine and his claim against the ARDC
officer barred by the applicable statute of limitations.  Cueto appeals, and we affirm the
district court’s decision.

       Cueto’s disbarment stemmed from his attempt to hide a client’s illegal gambling
operation from federal investigators, for which he was convicted of conspiracy to defraud
the United States, 18 U.S.C. § 371, and obstruction of justice, 18 U.S.C. § 1503.  We upheld
these convictions in United States v. Cueto, 151 F.3d 620, 624 (7th Cir. 1998).  Because of his
criminal conduct, Cueto was suspended from practice in 1998 and disbarred in 2004.  In
2008 he moved to vacate the disbarment order, and when the Supreme Court of Illinois
denied his motion, he turned to federal court.

        Cueto’s complaint alleges three sets of due‐process violations.  First, Cueto claims
that the justices refused in the disbarment proceedings to provide him with discovery,
precise notice of his alleged misconduct, and other procedural safeguards.  Second, Cueto
claims that the ARDC officer falsely testified as an expert witness in the criminal trial and
thereby tainted both the federal prosecution and the state disbarment.  Third, Cueto tacks
on a claim that is unrelated to his disbarment—that the justices sabotaged his defamation
suits against two Illinois newspapers by assigning the cases to trial judges who would be
biased against him.

        The district court applied the Rooker‐Feldman doctrine and dismissed both of Cueto’s
claims against the justices.  Under Rooker‐Feldman, federal district courts lack jurisdiction to
entertain suits brought by state‐court losers to undo state‐court judgments.  See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283‐84 (2005); District of Columbia Ct. of App. v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).  The district
court concluded that Rooker‐Feldman barred it from reviewing state‐court judgments such as
the disbarment order and the supervisory orders regarding case assignments in the
defamation suits.  The district court also dismissed Cueto’s claim against the ARDC officer
as untimely under Illinois’s two‐year statute of limitations for personal injuries, 735 ILCS
5/13‐202 (he sued in 2008 but alleges that his claim accrued in 2004).

       On appeal Cueto re‐argues the merits of his claims but pays little attention to the
Rooker‐Feldman issue.  He asserts only that the district court erred in applying the Rooker‐
Feldman doctrine because his claims are somehow “independent” of the judgments against
him, and thus his claims can be resolved without undoing any state‐court decision.  But the
gravamen of Cueto’s complaint is that the state Supreme Court’s orders violated his rights,
the disbarment order should be vacated, and the supervisory orders in his defamation trials
should be nullified.  He has not asserted any injury independent of the Supreme Court of
No. 09‐3421                                                                                  Page 3

Illinois’s disbarment proceedings or supervisory orders.  He has therefore impermissibly
attacked the state‐court judgments in federal court, and such attacks are barred by Rooker‐
Feldman.  See Gilbert v. Ill. State Bd. of Educ., 591 F.3d 896, 900 (7th Cir. 2010); Levin v. ARDC,
74 F.3d 763, 767 (7th Cir. 1996).

       As to his damages claim against the ARDC officer, Cueto argues that the district
court erred by applying a two‐year statute of limitations for personal injuries, 735 ILCS
5/13‐202, rather than a five‐year “catch‐all” statute, 735 ILCS 5/13‐205.  He reasons that his
claim is not for a “personal injury” because he alleges pecuniary losses rather than bodily or
psychological harm.  We have repeatedly stated, however, that the statute of limitations for
§ 1983 claims in Illinois is two years, not five.  See, e.g., Dominguez v. Hendley, 545 F.3d 585,
588 (7th Cir. 2008), cert. denied, 129 S. Ct. 2381 (2009); Kalimara v. Ill. Dep’t of Corr., 879 F.2d
276 (7th Cir. 1989).  Cueto’s complaint, filed four years after his claim accrued, was
untimely.

       For the foregoing reasons, we AFFIRM the judgment of the district court.